DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Previous Rejections
Applicant’s arguments, filed 6/23/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 	

Claim Status
Claims 10-17 are pending and are examined on the merits in this prosecution.
CLAIM REJECTIONS

Obviousness Rejection
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nangia (WO 2008/079404 A2).
(It is noted that the citations below referring to the paragraph number are related to the full paragraph; for partial paragraphs at the top of a page or references near the bottom of a page, the reference is to line number.)
Nangia teaches pharmaceutical compositions and methods comprising methylphenidate as the active agent for treatment of hyperactivity and attention deficit disorder (pg 88, first two lines). 
Nangia teaches a method wherein the core can contain the active agent (paragraph spanning pgs 20-21; pg 21, 12th paragraph). Nangia teaches a sustained release layer may be present with a time delay layer (pg 50, 1st paragraph). Nangia teaches a sustained release layer can release a drug over at least 4 hours, up to 16 hours after initial administration (pg 42, 3rd paragraph), overlapping the claimed range. 
For claims 25 and 26, Nangia does not recite an amount released during the lag time. However, given that Nangia teaches a delayed release layer or coating such that the first portion will be released until after a pre-determined period of time, such as the normal 6-10 hours of sleep time, or more (pg 19, 1st and 3rd paragraphs), one of ordinary skill would formulate the drug composition to release a minimal amount of stimulant methylphenidate during sleep time to allow a subject to maintain sleep.
For claim 27, Nangia teaches capsule and tablet dosage forms (pg 109, third line from the page bottom).
For claims 28 and 29, since Nangia teaches a composition that appears to overlap with the claimed composition, the skilled artisan would have expected that the composition of Nangia would provide pediatric or adolescent subjects having ADHD significant improvement in the SKAMP score for the claimed period of claim 28, as well as the diagnostic measures set forth in claim 29. Something which is old (e.g. the composition of Nangia) does not become patentable upon the discovery of a new property (e.g. the improvement in the SKAMP score and the improvement in the diagnostic measures set forth in claim 29), and this feature need not have been recognized at the time of the invention. See MPEP 2112(I & II).
For claim 30, Nangia teaches the formulation of the invention may comprise methylphenidate in an amount about 1 mg to about 60 mg (pg 49, 2nd paragraph), overlapping the claimed range. It is noted that Nangia teaches methylphenidate is used to treat children suffering from Attention Deficit Disorder (ADD) or Attention Deficit Hyperactivity Disorder (ADHD) (pg 48, 2nd paragraph); as such, even if, arguendo, Nangia doesn’t teach a dosage for ADHD, such a dosage is known to one of ordinary skill in the art.
The prior art discloses compositions containing methylphenidate, a sustained release layer, a delayed release layer, and a release profile that overlaps the claimed ranges. Together these would provide a composition as claimed instantly. The prior art is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v. Teleflex, 82 USPQ2d 1385, 1396 (2007). See also MPEP 2143(A), which discusses the rationale for combining prior art elements according to known methods to yield predictable results. As discussed in detail above, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

Non-Statutory Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1) Claims 10-17 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-29 of US Patent No. 8,916,588 (reference patent). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims in the reference application recite a method comprising a core comprising methylphenidate, a sustained release layer, a delayed release layer, release characteristics that overlap the claimed characteristics. The copending claims also disclose the excipients recited in the instant claims.
For the limitations regarding the testing of pediatric or adolescent subjects having ADHD recited in the instant claims, since the composition recited in the reference patent significantly overlap with the instant claims, one of ordinary skill in the art would expect that dosing of the composition set forth in the reference patent would have the same efficacy as the composition instantly claimed.

2) Claims 10-17 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-29 of US Patent No. 9,119,809 (reference patent), in view of Couch (US 6,913,768). 
The ‘809 patent is drawn to a composition comprising the stimulant amphetamine, not the instantly recited stimulant methylphenidate. However, Couch teaches that amphetamine (Adderall) is a known substitute for methylphenidate (Ritalin) in a composition for treating ADHD (col 7: 5-7)
Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 10 of the instant application is obvious over claim 29 of the ‘809 patent and the teaching of Crouch that methylphenidate is a replacement for amphetamine, since claim 29 of the ‘809 patent teaches a solid, oral pharmaceutical composition comprising a plurality of particles, each comprising: 1) a core comprising the stimulant or a pharmaceutical salt; 2) a sustained release layer enclosing the core; and 3) a delayed release layer enclosing the sustained release layer, and the instantly claimed lag period and sustained release period overlap and are obvious over the lag period and sustained release period recited in claim 12 of the '809 patent. 
It would have been obvious to a person of ordinary skill in the art at the time of the instant invention to substitute methylphenidate for amphetamine as recited in the ‘809 patent since Couch teaches methylphenidate as a replacement for amphetamine for treatment of ADHD.
For the limitations regarding the testing of pediatric or adolescent subjects having ADHD recited in the instant claims, since the composition recited in the reference patent significantly overlap with the instant claims, one of ordinary skill in the art would expect that dosing of the composition set forth in the reference patent would have the same efficacy as the composition instantly claimed in view of the teachings of Couch.

3) Claims 10-17 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-17 of US Patent No. 9,034,902 (reference patent). 
The ‘902 patent is drawn to a method of treating a condition in a subject that responds to administration of methylphenidate. The composition recited in the instant application is obvious over the method recited in the ‘902 patent since the method in the ‘588 patent recites and requires the instant composition.
Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 10 of the instant application is obvious over claim 1 of the ‘902 patent since claim 1 of the ‘902 patent recites a solid, oral pharmaceutical composition comprising a plurality of particles, each comprising: 1) a core comprising methylphenidate or a pharmaceutical salt; 2) a sustained release layer enclosing the core; and 3) a delayed release layer enclosing the sustained release layer, and the instantly claimed lag period and sustained release period overlap and are obvious over the lag period and sustained release period recited in claim 1 of the '902 patent. 
For the limitations regarding the testing of pediatric or adolescent subjects having ADHD recited in the instant claims, since the composition recited in the reference patent significantly overlap with the instant claims, one of ordinary skill in the art would expect that dosing of the composition set forth in the reference patent would have the same efficacy as the composition instantly claimed.

4) Claims 10-17 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 6, and 7 of US Patent No. 9,603,808 (reference patent), in view of Couch (cited above). 
The ‘808 patent is drawn to a method comprising the stimulant amphetamine, not the instantly recited stimulant methylphenidate. However, Couch teaches that amphetamine (Adderall) is a known substitute for methylphenidate (Ritalin) in a composition for treating ADHD (col 7: 5-7). 
The method recited in the ‘808 patent is obvious over the composition claimed in the instant application since the method in the ‘808 patent recites and requires the instant composition, with the amphetamine replaced by methylphenidate, as taught by Couch.
Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 10 of the instant application is obvious over claim 1 of the ‘808 patent since claim 1 of the ‘808 patent recites a solid, oral pharmaceutical composition comprising a plurality of particles, each comprising: 1) a core comprising methylphenidate or a pharmaceutical salt; 2) a sustained release layer enclosing the core; and 3) a delayed release layer enclosing the sustained release layer, and the instantly claimed lag period and sustained release period overlap and are obvious over the lag period and sustained release period recited in claim 1 of the '808 patent. 
It would have been obvious to a person of ordinary skill in the art at the time of the instant invention to substitute methylphenidate for amphetamine as recited in the ‘808 patent since Couch teaches methylphenidate as a replacement for amphetamine for treatment of ADHD.
For the limitations regarding the testing of pediatric or adolescent subjects having ADHD recited in the instant claims, since the composition recited in the reference patent significantly overlap with the instant claims, one of ordinary skill in the art would expect that dosing of the composition set forth in the reference patent would have the same efficacy as the composition instantly claimed in view of the teachings of Couch.

5) Claims 10-17 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-28 of US Patent No. 9,603,809 (reference patent). 
The method recited in the ‘809 patent is obvious over the composition claimed in the instant application since the method in the ‘809 patent recites and requires the instant composition.
Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 10 of the instant application is obvious over claim 1 of the ‘809 patent since claim 1 of the ‘809 patent recites a solid, oral pharmaceutical composition comprising a plurality of particles, each comprising: 1) a core comprising methylphenidate or a pharmaceutical salt; 2) a sustained release layer enclosing the core; and 3) a delayed release layer enclosing the sustained release layer. While the ‘809 patent recites in vivo functional limitations and the instant application recites in vitro functional limitations, the compositions in the '809 patent and the instant application appear to be identical or nearly identical. Therefore, claim 1 of the instant application is considered obvious over claim 1 of the ‘809 patent. 

6) Claims 10-17 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-10 of US Patent No. 10,292,937 (reference patent). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims in the reference patent recite a method comprising a core comprising methylphenidate, a sustained release layer, a delayed release layer, release characteristics that overlap the claimed characteristics. The copending claims also disclose the excipients recited in the instant claims.
For the limitations regarding the testing of pediatric or adolescent subjects having ADHD recited in the instant claims, since the composition recited in the reference patent significantly overlap with the instant claims, one of ordinary skill in the art would expect that dosing of the composition set forth in the reference patent would have the same efficacy as the composition instantly claimed.

7) Claims 10-17 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-14 of US Patent No. 9,028,868 (reference patent). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims in the reference application recite a method comprising a core comprising methylphenidate, a sustained release layer, a delayed release layer, release characteristics that overlap the claimed characteristics. The copending claims also disclose the excipients recited in the instant claims.
For the limitations regarding the testing of pediatric or adolescent subjects having ADHD recited in the instant claims, since the composition recited in the reference patent significantly overlap with the instant claims, one of ordinary skill in the art would expect that dosing of the composition set forth in the reference patent would have the same efficacy as the composition instantly claimed.

8) Claims 10-17 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-10 of US Patent No. 9,889,095 (reference patent), in view of Couch (cited above). 
The reference patent is drawn to a method comprising the stimulant amphetamine, not the instantly recited stimulant methylphenidate. However, Couch teaches that amphetamine (Adderall) is a known substitute for methylphenidate (Ritalin) in a composition for treating ADHD (col 7: 5-7). 
The method recited in the reference patent is obvious over the composition claimed in the instant application since the method in the reference patent recites and requires the instant composition, with the amphetamine replaced by methylphenidate, as taught by Couch.
Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 10 of the instant application is obvious over claim 1 of the reference patent since claim 1 of the reference patent recites a solid, oral pharmaceutical composition comprising a plurality of particles, each comprising: 1) a core comprising methylphenidate or a pharmaceutical salt; 2) a sustained release layer enclosing the core; and 3) a delayed release layer enclosing the sustained release layer, and the instantly claimed lag period and sustained release period overlap and are obvious over the lag period and sustained release period recited in claim 1 of the reference patent. 
It would have been obvious to a person of ordinary skill in the art at the time of the instant invention to substitute methylphenidate for amphetamine as recited in the reference patent since Couch teaches methylphenidate as a replacement for amphetamine for treatment of ADHD.
For the limitations regarding the testing of pediatric or adolescent subjects having ADHD recited in the instant claims, since the composition recited in the reference patent significantly overlap with the instant claims, one of ordinary skill in the art would expect that dosing of the composition set forth in the reference patent would have the same efficacy as the composition instantly claimed in view of the teachings of Couch.
9) Claims 10-17 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-9 of US Patent No. 10,617,651 (reference patent). 
The method recited in the reference patent is obvious over the composition claimed in the instant application since the method in the reference patent recites and requires the instant composition.
Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 10 of the instant application is obvious over the claims of the reference patent since the claims of the reference patent recite a solid, oral pharmaceutical composition comprising a plurality of particles, each comprising: 1) a core comprising methylphenidate or a pharmaceutical salt; 2) a sustained release layer enclosing the core; and 3) a delayed release layer enclosing the sustained release layer. Each of the instantly recited excipients of claim 10 are likewise recited in the reference patent claims.
For the limitations regarding the testing of pediatric or adolescent subjects having ADHD recited in the instant claims, since the composition recited in the reference patent significantly overlap with the instant claims, one of ordinary skill in the art would expect that dosing of the composition set forth in the reference patent would have the same efficacy as the composition instantly claimed.

10) Claims 10-17 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-7 of US Patent No. 10,881,618 (reference patent). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims in the reference application recite a method comprising the claimed composition, specifically a core comprising methylphenidate, a sustained release layer, a delayed release layer, release characteristics that overlap the claimed characteristics. The copending claims also disclose the excipients recited in the instant claims, as well as the improvement in the psychological tests recited in the instant claims.

11) Claims 10-17 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 10-30 of US Patent No. 11,241,391 (reference patent). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims in the reference patent recite a method comprising the claimed composition, specifically a core comprising methylphenidate, a sustained release layer, a delayed release layer, release characteristics that overlap the claimed characteristics. The copending claims also disclose the excipients recited in the instant claims, as well as the improvement in the psychological tests recited in the instant claims.

Examiner’s Reply to Attorney Arguments dated  6/23/2022
1. Rejection of claims 10-17 under 35 U.S.C. §103 over Nangia
The applicant argues that the Office Action’s cited passage of Nangia (pg 88) refers only to US 2004/0234608 A1 (incorporated by reference by Nangia), since Nangia refers to this publication regarding usage of methylphenidate for the treatment of hyperactivity and attention deficit disorder. The applicant concludes  that, given the Nangia reference to the ‘608 publication, the treatment of hyperactivity and attention deficit disorder can only be accomplished using the compositions disclosed in the ‘608 publication. 
The Examiner acknowledges the arguments presented, but does not consider them persuasive. First it is noted that the rejection under 35 U.S.C. §103 is over Nangia, and, as set forth in See MPEP 2123(I), this reference “may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.” As such, all embodiments taught or suggested by Nangia are considered relevant prior art, including the teaching of methylphenidate as “a relatively safe drug used to treat children suffering from Attention Deficit Disorder (ADD) or Attention Deficit Hyperactivity Disorder (ADHD) (pg 48), is considered a teaching of the prior art. It is further noted that the use of methylphenidate for treating subject suffering from ADD ADHD is well-known in the art. 
The applicant argues that Nangia does not teach a composition that  provides at least a 6 hour lag time during which the composition releases no more than 5% of the total methylphenidate hydrochloride followed by a sustained release period with a median Tmax of about 12-16 hours as recited in instant claim 10.
The Examiner acknowledges the arguments presented, but does not consider them persuasive. First it is noted that Nangia teaches “The dosage forms may be used advantageously in the treatment of Parkinson's disease with levodopa and hyperactivity and attention deficit disorder with methylphenidate (pg 88, lines 1-2). That is, any dosage form taught in the prior art of Nangia as useful for treating Parkinson’s disease with levodopa can also be useful for treating subjects with attention deficit disorder (ADD) or attention deficit/hyperactivity disorder (ADHD).
Nangia teaches that the dosage form can comprise both an immediate release layer (IR) and/or a delayed release later. That is, any dosage form taught in the prior art of Nangia as useful for treating Parkinson’s disease with levodopa can also be useful for treating subjects with attention deficit disorder (ADD) or attention deficit/hyperactivity disorder (ADHD).Nangia states (pg 19, first full paragraph):
Another aspect of the invention provides a therapeutic composition as described above, except that the dosage form is coated by a layer of delayed-release coating, such that the first IR portion will not start to be released until after a pre-determined period of time, such as the normal 6-10 hours of sleep time. According to this embodiment, a dose taken by the patient at night, for example, just before sleep, would start to be released and thus become effective just before or around the time the patient wakes up in the morning. This would allow the patient to have an effective plasma concentration of levodopa or precursor thereof upon waking in the morning, and the patient can immediately participate in normal daily activities  without delay 

Nangia teaches that, upon awakening, after the 6-10 hour delay, the release of the active agent can follow the profiles shown, for example, in Figures 15 and 16, wherein the drug is released over an extended period of time that can be determined by one of ordinary skill and vary between 8 and 20 hours or more (see pages 43-44 of Nangia). 
The applicant argues that the focus of Nangia is not on treatment of ADHD, but instead on the treatment of Parkinson’s disease and other movement disorders.
The Examiner acknowledges the arguments presented, but does not consider them persuasive. As discussed above, Nangia clearly recognizes that methylphenidate is useful for the treatment of ADD and ADHD; states that the invention comprises a delay layer that allows a delay of 6-10 hours prior to release; and teaches that a controlled release layer allows for the release of the drug for a period of time of from 8 to 20 hours.
It is noted that one of ordinary skill would not dose a subject at night with a stimulant such as methylphenidate since the result would be a subject that is awake and stimulated at night. Similarly, a nighttime dosage regimen would require an absolute minimal release of methylphenidate during the sleep cycle since prematurely release of methylphenidate from the dosage form would awaken the subject during the night.
The applicant argues that Nangia is drawn only to an immediate release form of the drug, followed by a sustained release dose. 
The Examiner acknowledges the arguments presented, but does not consider them persuasive. As discussed above, Nangia teaches that the dosage form “may be formulated either as an immediate release formulation or sustained release formulation with or without a time delay.” See pg 50, first and second full paragraphs. 

2. Rejection of claims 10-17 under the judicially created doctrine of  nonstatutory double patenting over  US patents 8,916,588;  9,119,809, in view of Couch (US 6,913,768); 9,034,902; 9,603,808, in view of Couch; 9,603,809; 10,292,937;  9,028,868; 9,889,095, in view of Couch; 10,617,651; 10,881,618;  and 11,241,391. 
The applicant states the following regarding the double patenting rejections: 
Applicant respectfully traverses the rejections. Applicant respectfully requests that the rejections of claims for non-statutory double patenting be held in abeyance until the claims are found to be otherwise allowable.

Applicant’s request to hold the double patenting rejections in abeyance until allowable subject matter is indicated is acknowledged. However, applicant is advised that a request to hold a rejection in abeyance is not a proper response to the rejections. A complete response to a nonstatutory double patenting (NDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional. See MPEP 804. Because applicant’s remarks are nonresponsive to the rejections of record, the rejections are properly maintained.

CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612